DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant has submitted arguments to the 35 USC 101/ 112 rejections in the action dated 12/09/2021. The applicant has made an assertion of utility providing support for the assertion. However, the Examiner finds this assertion to be incredible since the mere passing of water through a conduit characterized only by a particular shape (not material, filtering means, heating means, etc.) being able to achieve purification and increase in quality of water as asserted in the specification would not be supported in view of contemporary knowledge. Further explanation is provided below in the 101 and 112 rejections that follow. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 15, 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. (MPEP 2107.01). 
The mere passing of water through a conduit characterized only by a particular shape (not material, filtering means, heating means, etc.) being able to achieve purification and increase in quality of water as asserted in the specification would appear to be incredible in view of contemporary knowledge. 
 	Claims 13, 15, 17-24 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 13, 15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
(A) The breadth of the claims is drawn to a device for processing fluids by flowing water through a golden spiral or Fibonacci spiral to achieve the fluid processing. 
(B) The nature of the invention: the invention flows water through cavity having a golden spiral or Fibonacci spiral to achieve the fluid processing. The specification defining the processing as purification and improvement in quality of water by simply passing water through the duct claimed.
(C) The state of the prior art does not provide for the mere passing of water through a conduit characterized only by a particular shape (not material, filtering means, heating means, etc.) being able to achieve purification and increase in quality of water as asserted in the specification (D) The level of one of ordinary skill would not know how to achieve the results disclosed in the specification. 
(E) The level of predictability in the art does not lend itself to achieving the claimed purification.
(F) The amount of direction provided by the inventor would amount to the ability to design a flow device but does not disclose enough direction to achieve the disclosed results of purification.
(G) The existence of working examples is not provided in the specification; the specification discloses claimed results and does not present effective working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure would be high. It is already known in the art to flow water through curves such as p traps, j traps, s traps, also plumbing is known to included various angles of curvature, without producing any purification effects. One of ordinary skill in the art would require a high degree of experimentation to overcome general knowledge in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



               /CAMERON J ALLEN/               Examiner, Art Unit 1774